In an action, inter alia, to recover certain business records allegedly in the possession of the defendants, the defendant Richard Stone appeals, as limited by his notice of appeal and brief, from so much of an order of the Supreme Court, Westchester County (Buell, J.), entered June 10, 1986, which, inter alia, upon reargument, vacated a prior order of the same court, entered February 27, 1986, and reinstated so much of an order of the same court, entered January 27, 1986, as granted the plaintiffs’ motion to dismiss the defendant Richard Stone’s counterclaim, inter alia, for an accounting.
Ordered that the order is affirmed insofar as appealed from, with costs.
The court properly dismissed the appellant’s counterclaim on the ground that it was barred by the doctrine of collateral estoppel. The appellant had a full and fair opportunity to litigate the issues raised on his counterclaim in a prior action brought by him, inter alia, against his brother, the director of the plaintiff corporations (see, Stone v Stone, 109 AD2d 834, appeal dismissed 65 NY2d 1053). Thus, he is barred from relitigating these issues (see, S. T. Grand, Inc. v City of New York, 32 NY2d 300, rearg denied 33 NY2d 658; Schwartz v Public Adm’r of County of Bronx, 24 NY2d 65; Leonard Park Off. Plaza v P & P Sheet Metal Works, 51 AD2d 537, lv denied 39 NY2d 705). Mollen, P. J., Brown, Weinstein and Rubin, JJ., concur.